{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Bryan Bright Johnson, Attorney Registration No. 0003981, last known business address in Columbus, Ohio.
{¶ 2} The court now considers its order of May 16, 2007, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with the last six months stayed and ordered that upon reinstatement, respondent shall serve a six-month monitored probation, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered that respondent is reinstated to the practice of law in the state of Ohio. It is further ordered that the final six months of respondent’s suspension is stayed and that he is placed on probation for a period of six months in accordance with Gov.Bar R. V(9). Consistent with the opinion rendered in this matter, it is ordered that during the period of probation, respondent shall advise any probate court in which he practices that he has been disciplined for excessive fee applications. It is further ordered that if respondent fails to comply with this condition, the stay will be lifted, and respondent will serve the entire term of the actual suspension.
{¶ 4} It is further ordered that on or before thirty days from the date of this order, relator, Disciplinary Counsel, shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of respondent’s probationary period, the relator shall file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 5} It is further ordered that on or after six months from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all *1209other orders issued by this court, (3) respondent complies with the Rules for the Government of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating that respondent has complied with the terms of the probation, and (5) this court orders that the probation be terminated.
{¶ 6} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 7} For earlier case, see Disciplinary Counsel v. Johnson, 113 Ohio St.3d 344, 2007-Ohio-2074, 865 N.E.2d 873.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.